DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8 – 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baier (U.S. 20130300364). 

Regarding claim 1, Baier teaches a charging system for an electrified vehicle (Baier teaches a charging system interpreted as a charging device item 10)
Baier teaches comprising: a vehicle inlet assembly (shown in figure 1 interpreted a as a first charging unit item 12 and second charging unit 14). 
Baier teaches a charging input selector system housed within the vehicle inlet assembly and including a first selector unit movable between a first position that is displaced from an on-board charger unit and a second position that is in contact with the on-board charger unit (Baier teaches a charging input selector interpreted as a switching unit item 19. Paragraph [0017] teaches wherein the switch displaces from a first position from being connected to a first input 21 to a second position second input item 20. Item 17 defined in paragraph [0022] which also is also a charging input selector which operates the switching item 19 between displaced from an onboard charger and in contact with an onboard charger. The control and regulation unit 17 then connects the accumulator device 11 via the switching unit 19 merely with the active charging unit 12, 14). 
Baier teaches an on-board charger module electrically connected to the on-board charger unit (shown as item 20 defined in paragraph [0018] wherein an on-board charger module is interpreted as a rectifier 20 which converts an alternating current, which is fed from the second charging unit via the switching unit 19, into a direct current)

Regarding claim 2, Baier teaches the charging system as recited in claim 1, comprising a battery pack configured to receive power from the on-board charger module (shown as item 11 defined in paragraph [0015] as an accumulator).
 

Regarding claim 8, Baier teaches the charging system as recited in claim 1, wherein, in the second position, an electrical contact of the first selector unit is in direct contact with a corresponding electrical contact of the on-board charger unit (Item 17 defined in paragraph [0022] which also is also a charging input selector which operates the switching item 19 between displaced from an onboard charger and in contact with an onboard charger. The control and regulation unit 17 then connects the accumulator device 11 via the switching unit 19 merely with the active charging unit 12, 14

Regarding claim 13, Baier teaches the method, comprising: during insertion of a connector of an electric vehicle supply equipment (EVSE) assembly into a vehicle inlet assembly of a charging system of an electrified vehicle, automatically switching between a first charging input and a second charging input associated with an on-board charger module of the charging system Baier teaches a charging input selector interpreted as a switching unit item 19. Paragraph [0017] teaches switching from  first charging unit item 12 and second charging item 14). 


Regarding claim 14, Baier teaches the method as recited in claim 13, wherein automatically switching between the first charging input and the second charging input includes: moving a first selector unit of a charging input selector system from a first position that is displaced from an on-board charger unit and a second position that is in contact with the on-board charger unit, wherein the on-board charger unit is electrically connected to the on-board charger module (Baier teaches a charging input selector interpreted as a switching unit item 19. Paragraph [0017] teaches wherein the switch displaces from a first position from being connected to a first input 21 to a second position second input item 20. Item 17 defined in paragraph [0022] which also is also a charging input selector which operates the switching item 19 between displaced from an onboard charger and in contact with an onboard charger. The control and regulation unit 17 then connects the accumulator device 11 via the switching unit 19 merely with the active charging unit 12, 14). 


Regarding claim 15, Baier teaches the method as recited in claim 14, comprising: biasing a second selector unit of the charging input selector system into contact with the on-board charger unit when the connector of the EVSE assembly is removed from the vehicle inlet assembly (Baier teaches a charging input selector interpreted as a switching unit item 19. Paragraph [0017] teaches wherein the switch displaces from a first position from being connected to a first input 21 to a second position second input item 20. Item 17 defined in paragraph [0022] which also is also a charging input selector which operates the switching item 19 between displaced from an onboard charger and in contact with an onboard charger. The control and regulation unit 17 then connects the accumulator device 11 via the switching unit 19. merely with the active charging unit 12, 14 wherein removed is interpreted as inactive). 


Regarding claim 16, Baier teaches the method as recited in claim 14, wherein the first charging input is provided by the EVSE assembly when the first selector unit is in the second position and the second charging input is provided by an alternative power source when the first selector unit is in the first position (shown in the figure wherein a first charging input item 12 and a second output item 14).

Regarding claim 17, Baier teaches the method as recited in claim 16, wherein the alternative power source is a hands-free conductive charger or a wireless inductive charger (shown wherein the input 14 is a contactless charger). 

Regarding claim 18, Baier teaches the method as recited in claim 13, comprising: charging an energy source of a battery pack of the electrified vehicle with power received from the charging input (paragraph [0018] teaches wherein during the charging process, the accumulator device 11 is charged).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Baier (U.S. 20130300364) in view of Zheng (U.S. 20170129357).

Regarding claim 9, Baier teaches the charging system as recited in claim 1, but does not explicitly teach wherein the first selector unit and the on-board charger unit each include a disk-shaped body and a plurality of electrical contacts mounted to the disk-shaped body. 
	Baier teaches wherein the first selector unit and the on-board charger unit each include a disk-shaped body and a plurality of electrical contacts mounted to the disk-shaped body (defined in paragraph [0049] wherein the connector is a disc shaped conductor). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Baier reference with connector system of the Zheng reference so that proper connection to provide charging is taught. 
The suggestion/motivation for combination can be found in the Zheng reference in paragraph [0049] wherein proper connection is taught


Regarding claim 10, Baier teaches the charging system as recited in claim 1, but does not explicitly teach wherein the charging input selector system includes a second selector unit that is connected to the first selector unit by a spacer rod to establish a movable assembly. 
	Baier teaches wherein the charging input selector system includes a second selector unit that is connected to the first selector unit by a spacer rod to establish a movable assembly defined in paragraph [0049] wherein the connector is a disc shaped conductor rod). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Baier reference with connector system of the Zheng reference so that proper connection to provide charging is taught. 
The suggestion/motivation for combination can be found in the Zheng reference in paragraph [0049] wherein proper connection is taught.


Regarding claim 11, Baier teaches the charging system as recited in claim 10, wherein the movable assembly is movable to position the first selector unit in either the first position or the second position Baier teaches a charging input selector interpreted as a switching unit item 19. Paragraph [0017] teaches wherein the switch displaces from a first position from being connected to a first input 21 to a second position second input item 20. Item 17 defined in paragraph [0022] which also is also a charging input selector which operates the switching item 19 between displaced from an onboard charger and in contact with an onboard charger. The control and regulation unit 17 then connects the accumulator device 11 via the switching unit 19 merely with the active charging unit 12, 14).
	 

Regarding claim 12, Baier teaches the charging system as recited in claim 11, wherein the movably assembly is configured to position the first selector unit in the second position when a connector of an electric vehicle supply equipment (EVSE) assembly is inserted into the vehicle inlet assembly Baier teaches a charging input selector interpreted as a switching unit item 19. Paragraph [0017] teaches wherein the switch displaces from a first position from being connected to a first input 21 to a second position second input item 20. Item 17 defined in paragraph [0022] which also is also a charging input selector which operates the switching item 19 between displaced from an onboard charger and in contact with an onboard charger. The control and regulation unit 17 then connects the accumulator device 11 via the switching unit 19 merely with the active charging unit 12, 14).


Allowable Subject Matter
Claims 3 -7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ichikawa; Shinji et al.	US 20110121779
Kamaga; Ryuichi	US 20090102433
Ichikawa; Shinji et al.	US 20090192655
Nakamura; Makoto et al.	US 20080185197
Ando; Toru	US 10637258
Tsukamoto; Yukinori	US 9878628
Gerber; John A. et al.	US 10442301
Seelig; Anton	US 5654621.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859